              IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF TEXAS
                              DALLAS DIVISION


CHARISE L LOGAN,                          §
             Plaintiff,                   §
                                          §
v.                                        §     No. 3:19-cv-01908-M (BT)
                                          §
                                          §
HOMELAND SECURITY et al.,                 §
           Defendants.                    §

                                      ORDER

       The United States Magistrate Judge made Findings, Conclusions and a

 Recommendation in this case. Plaintiff filed objections, and the District Court has

 made a de novo review of those portions of the proposed Findings and

 Recommendation to which objection was made. The objections are overruled, and

 the Court ACCEPTS the Findings, Conclusions and Recommendation of the

 United States Magistrate Judge.

       Signed this 22nd day of October, 2019.
